UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2355



JAMES E. MACDONALD, SR.,

                                             Plaintiff - Appellant,

          and


ROSE MARIE MACDONALD; JOSEPHINE E. MACDONALD;
JAMES   E.  MACDONALD,   JR.,  d/b/a   Realty
Associates,

                                                         Plaintiffs,

          versus


MEDIA GENERAL BROADCASTING, INCORPORATED; AMY
ROBACH,

                                            Defendants - Appellees,
          and


WCBD-TV CHANNEL 2,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-99-2185-2-23)


Submitted:   April 29, 2002                 Decided:   June 10, 2002


Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James E. MacDonald, Sr., Appellant Pro Se. Carroll Allen Gibson,
Jr., David Spence Cox, BUIST, MOORE, SMYTHE & MCGEE, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James E. MacDonald appeals the district court’s grant of

summary judgment in his diversity action alleging defamation,

invasion of privacy, and gross negligence.    We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm the district court’s grant of summary

judgment in favor of the Appellees on the reasoning of the district

court.   See MacDonald v. Media Gen. Broad., Inc., CA-99-2185-2-23

(D.S.C., filed Oct. 18, 2001; entered Oct. 19, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                2